UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DONALD KULINSKI,
Plaintiff-Appellant,

v.
                                                                        No. 95-1397
MARVIN RUNYON, Postmaster
General, United States Postal
Service,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Edward S. Northrop, Senior District Judge.
(CA-93-2959-N)

Argued: November 1, 1995

Decided: January 30, 1996

Before NIEMEYER, HAMILTON, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Mercedes Casado Samborsky, Joppatowne, Maryland, for
Appellant. Joseph Lee Evans, Assistant United States Attorney, Balti-
more, Maryland, for Appellee. ON BRIEF: Lynne A. Battaglia,
United States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Donald Kulinski, a 51-year-old Vietnam war veteran with a history
of schizophrenia and paranoia, began working for the United States
Postal Service in 1973. In 1988, he was discharged from the Postal
Service for talking loudly to himself. He sued the Postal Service,
alleging that he had been fired because of his mental disabilities in
violation of the Rehabilitation Act of 1973. Resolving their differ-
ences, the parties entered into a settlement agreement that included
Kulinski's reinstatement as a full-time letter carrier.

Less than a year later, the Postal Service received several com-
plaints about Kulinski's job performance and his treatment of custom-
ers. At about the same time, Kulinski's supervisor observed Kulinski
talking loudly to himself about a variety of subjects, including mass
murder and armor piercing ammunition. As a precaution, Kulinski's
supervisor summoned the Baltimore County Police and the United
States Postal Inspectors, and subsequently, he ordered Kulinski to
undergo a Fitness for Duty examination at the United States Postal
Service medical office.

As part of this examination, Kulinski provided a urine sample. The
sample tested positive for morphine. Kulinski denied using drugs and
demanded a retest of his sample at a different lab. The sample was
retested by the same company that tested it originally, and the retest
confirmed the initial positive test. Thereafter, Kulinski underwent vol-
untary weekly drug testing, and none of his later samples tested posi-
tive for any controlled substances.

The Postal Service notified Kulinski that it intended to terminate
him for his illegal use of drugs and thereafter participated in negotia-
tions with Kulinski's union in an attempt to find an alternative to ter-
mination. The Postal Service proposed several alternatives, all of

                     2
which would have allowed Kulinski to keep his job on the condition
that he participate in the Employee Assistance Program. Kulinski
rejected all offers, and the Postal Service terminated his employment.

Kulinski filed this action in the district court, alleging that he was
discharged as a result of unlawful age discrimination and in retaliation
for his having filed the first complaint under the Rehabilitation Act.
The district court granted the Postal Service's motion for summary
judgment, and this appeal followed.

We have carefully reviewed the record in this case and considered
the arguments of counsel presented both in their briefs and at oral
argument. For the reasons adequately given by the district court,
Kulinski v. Runyon, Civil Action No. N-93-2959 (D. Md. Feb. 8,
1995), we affirm.

AFFIRMED

                    3